IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MATTHEW JONES,                              §
                                                §   No. 279, 2017
           Respondent Below,                    §
           Appellant,                           §
                                                §
           v.                                   §   Court Below: Superior Court
                                                §   of the State of Delaware
    STATE OF DELAWARE,                          §
                                                §   C.A. No. S17I-00670
           Petitioner Below,                    §
           Appellee.                            §

                               Submitted: July 17, 2017
                               Decided:   August 3, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                           ORDER

         This 3rd day of August 2017, the Court has considered the notice to show cause

and the appellant’s response. The appellant purports to appeal from a hearing held

by a Superior Court Commissioner on June 23, 2017.                   The Superior Court

Commissioner continued the June 23 hearing until July 28, 2017, over the

appellant’s objection. Although the appellant attempted to file an amended notice

of appeal from an interlocutory order under Supreme Court Rule 42, this Court has

no jurisdiction to hear any appeal directly from a Superior Court Commissioner’s

order.1 Accordingly, this appeal must be dismissed.


1
    Johnson v. State, 884 A.2d 475, 479 (Del. 2005).
      NOW, THEREFORE, IT IS ORDERED that this appeal is DISMISSED. The

motion to proceed in forma pauperis is moot.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                            Justice




                                       2